commonwealth’s appeal.
Per Curiam:
We are unable to sustain any of the commonwealth’s assignments of error to the findings of fact by the learned judge of the court below. Such findings are entitled to the weight of the verdict of a jury: Commonwealth v. Railroad Co., 37 Leg. Int. 407; Commonwealth v. Railroad Co., post, 74, decided herewith, and have not been shown to have been incorrect. With the facts thus found, the conclusions of law of the court below necessarily follow. None of the assignments is sustained.
Judgment affirmed.
dependant’s appeal.
Per Curiam :
This case is ruled by Commonwealth v. Railroad Co., 129 Pa. 463. See also, Commonwealth v. Railroad Co., 129 Pa. 429. A further discussion of the subject is not needed.
Judgment affirmed.